DETAILED ACTION
	This is in response to communication received on 8/25/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 5/25/22.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Apffel Jr. US PGPub 2014/0273080 hereinafter APFFEL in view of Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA on claims 1, 8, 9, 10, 13, 15, and 19 are maintained. The rejection is repeated below for convenience.
As for claim 1, APFFEL teaches "As described above, methods of the present disclosure may include analyzing the separated metabolite compositions by liquid chromatography-mass spectrometry systems ... However, any manual or automated injection or dispensing pump system may be used. For instance, a  the subject sample may be applied to the LC-MS system by employing a nano- or micropump in certain embodiments" (paragraph 82), i.e. a method of separating and analyzing a sample comprising: injecting the sample into a chromatographic system.
APFFEL further teaches "compounds extracted by the subject methods are metabolites ... As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)" (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
APFFEL teaches injecting a sample into "the apparatus may include analytical separation device such as a liquid chromatograph (LC)" (paragraph 114, lines 4-6) and then moved onto a mass spectrometry system (114, lines 1-4), i.e. flowing the injected sample through the chromatographic system; separating the flowing sample with the chromatographic system; and analyzing the separated sample with a mass spectrometer.
Examiner notes that APFFEL is silent on the exact construction of the mass spectrometry system. However, the claims read a surface defining a sample flow path… flowing… along the sample flow path.
Examiner notes that this broad limitation is a necessary part of all mass spectrometry systems—a vaporized sample must move through a flow path to reach a detector as a part of the device. As such, it is the position of the Examiner that it is inherent that APFFEL’s mass spectrometry system necessarily has a surface defining a sample flow path… flowing… along the sample flow path.
APFFEL is silent on the chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl. 
VEZZA teaches "Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed" (abstract, lines 1-2) and "Suitable components capable of being produced into the coated article 101 include, but are not limited to ... liquid chromatography components" (paragraph 42, lines 1-27).
VEZZA further teaches "The substrate 103 is any suitable material(s) compatible with the process 100. Suitable metal or metallic materials include, but are not limited to, ferrous-based alloys, non-ferrous-based alloys, nickel-based alloys, stainless steels (martensitic or austenitic ), aluminum alloys, composite metals, or combinations thereof. Suitable nonmetal or non-metallic materials include, but are not limited to, ceramics, glass, ceramic matrix composites, or a combination thereof" (paragraph 44, lines 1-9).
VEZZA teaches "Embodiments of the present disclosure, for example, in comparison to concepts failing to include one or more of the features disclosed herein, increase consistency/repeatability of coating, improve aesthetics, modify microstructure, modify optical properties, modify porosity, modify corrosion resistance, modify gloss, modify surface features, permit more efficient production of coatings, permit coating of a wide range of geometries (for example, narrow channels/tubes, three-dimensionally complex geometries, and/or hidden or non-line-of-site geometries, such as, in needles ... planar and/or non-planar geometry articles, simple non planar and/or planar geometry articles, and combinations thereof), reduce or eliminate defects/microporosity, permit coating of a bulk of articles, are capable or being used in or replacing components that are used in industries traditionally believed to be too sensitive for processes that are not flow-through processes (for example, based upon compositional purity, presents of contan1 inants, thickness uniformity, and/or amount of gas phase nucleation embedded within), or permit a combination thereof" (paragraph 17).
VEZZA further teaches "The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)" (paragraph 30, lines 1-10), i.e. chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl in the process of APFFEL because VEZZA teaches that such a coating layer can be applied to a liquid chromatography system that is used in APFFEL and such layers improve corrosion resistance.
As for claim 8, APFFEL teaches "liquid chromatography employing a reverse phase stationary column" (paragraph 80, lines 11-12), i.e. wherein the liquid chromatography system comprises a column.
Examiner notes that APFFEL is silent on frits. However, Examiner notes that frits are a necessary component of separation columns and such frits would necessarily have to be present in the column of APFFEL such that wherein the metallic surface comprises column walls and frit surfaces is inherent. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999). 
APFFEL and VEZZA are silent on wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface. However, Examiner notes that the combined process of APFFEL and VEZZA contain the same materials and the same process steps as the claimed process and therefore any property of those materials would remain the same. Thereby, wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface is inherent to the combined process. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 9, APFFEL teaches "As described above, methods of the present disclosure may include analyzing the separated metabolite compositions by liquid chromatography-mass spectrometry systems ... However, any manual or automated injection or dispensing pump system may be used. For instance, a the subject sample may be applied to the LC-MS system by employing a nano- or micropump in certain embodiments" (paragraph 82) and APFFEL further teaches "compounds extracted by the subject methods are metabolites ... As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)" (paragraph 52, lines 1- 10), i.e. A method of increasing resolution of a sample comprising one or more tricarboxylic acid cycle metabolites when using a chromatographic system ... providing the chromatographic system ... injecting the sample into the chromatographic system.
APFFEL teaches injecting a sample into "the apparatus may include analytical separation device such as a liquid chromatograph (LC)" (paragraph 114, lines 4-6) and then moved onto a mass spectrometry system (114, lines 1-4), i.e. flowing the injected sample through the chromatographic system; separating the flowing sample with the chromatographic system; and passing the separated sample through a mass spectrometer to analyze the separated sample.
APFFEL is silent on the chromatographic system having a fluid-contacting coating on a metallic surface, wherein the coating comprises an alkylsilyl.
VEZZA teaches "Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed" (abstract, lines 1-2) and "Suitable components capable of being produced into the coated article 101 include, but are not limited to ... liquid chromatography components" (paragraph 42, lines 1-27). 
VEZZA further teaches "The substrate 103 is any suitable material(s) compatible with the process 100. Suitable metal or metallic materials include, but are not limited to, ferrous-based alloys, non-ferrous-based alloys, nickel-based alloys, stainless steels (martensitic or austenitic ), aluminum alloys, composite metals, or combinations thereof. Suitable nonmetal or non-metallic materials include, but are not limited to, ceramics, glass, ceramic matrix composites, or a combination thereof" (paragraph 44, lines 1-9).
VEZZA teaches "Embodiments of the present disclosure, for example, in comparison to concepts failing to include one or more of the features disclosed herein, increase consistency/repeatability of coating, improve aesthetics, modify microstructure, modify optical properties, modify porosity, modify corrosion resistance, modify gloss, modify surface features, permit more efficient production of coatings, permit coating of a wide range of geometries (for example, narrow channels/tubes, three-dimensionally complex geometries, and/or hidden or non-line-of-site geometries, such as, in needles ... planar and/or non-planar geometry articles, simple non planar and/or planar geometry articles, and combinations thereof), reduce or eliminate defects/microporosity, permit coating of a bulk of articles, are capable or being used in or replacing components that are used in industries traditionally believed to be too sensitive for processes that are not flow-through processes (for example, based upon compositional purity, presents of contaminants, thickness uniformity, and/or amount of gas phase nucleation embedded within), or permit a combination thereof" (paragraph 17).
VEZZA further teaches "The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)" (paragraph 30, lines 1-10), i.e. the chromatographic system having a fluid-contacting coating on a metallic surface, wherein the coating comprises an alkylsilyl. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the chromatographic system having a fluid-contacting coating on a metallic surface, wherein the coating comprises an alkylsilyl in the process of APFFEL because VEZZA teaches that such a coating layer can be applied to a liquid chromatography system that is used in APFFEL and such layers improve corrosion resistance.
As for claim 10, APFFEL is silent on the alkylsilyl.
VEZZA teaches "Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed" (abstract, lines 1-2) and "Suitable components capable of being produced into the coated article 101 include, but are not limited to ... liquid chromatography components" (paragraph 42, lines 1-27) and VEZZA further teaches "The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)" (paragraph 30, lines 1-10).
VEZZA teaches "Embodiments of the present disclosure, for example, in comparison to concepts failing to include one or more of the features disclosed herein, increase consistency/repeatability of coating, improve aesthetics, modify microstructure, modify optical properties, modify porosity, modify corrosion resistance, modify gloss, modify surface features, permit more efficient production of coatings, permit coating of a wide range of geometries (for example, narrow channels/tubes, three-dimensionally complex geometries, and/or hidden or non-line-of-site geometries, such as, in needles ... planar and/or non-planar geometry articles, simple non planar and/or planar geometry articles, and combinations thereof), reduce or eliminate defects/microporosity, permit coating of a bulk of articles, are capable or being used in or replacing components that are used in industries traditionally believed to be too sensitive for processes that are not flow-through processes (for example, based upon compositional purity, presents of contaminants, thickness uniformity, and/or amount of gas phase nucleation embedded within), or permit a combination thereof" (paragraph 17), i.e. the alkylsilyl may be selected to achieve a desired change in property, such as corrosion resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein selecting the alkylsilyl of the coating comprises assessing polarity of the sample; selecting a desired contact angle and coating material based on the polarity assessment; and adjusting hydrophobicity of the sample flow path by vapor deposition of alkylsilyl in the process of APFFEL because VEZZA teaches that the coating can be chosen used to achieve desired results.
As for claim 13, APFFEL teaches "liquid chromatography employing a reverse phase stationary column" (paragraph 80, lines 11-12), i.e. wherein the liquid chromatography system comprises a column.
Examiner notes that APFFEL is silent on frits. However, Examiner notes that frits are a necessary component of separation columns and such frits would necessarily have to be present in the column of APFFEL such that wherein the metallic surface comprises column walls and frit surfaces is inherent. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999). APFFEL.
APFFEL and VEZZA are silent on wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface. However, Examiner notes that the combined process of APFFEL and VEZZA contain the same materials and the same process steps as the claimed process and therefore any property of those materials would remain the same. Thereby, wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface is inherent to the combined process. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 15, APFFEL teaches "As described above, methods of the present disclosure may include analyzing the separated metabolite compositions by liquid chromatography-mass spectrometry systems ... However, any manual or automated injection or dispensing pump system may be used. For instance, a the subject sample may be applied to the LC-MS system by employing a nano- or micropump in certain embodiments" (paragraph 82), i.e. A method of studying etiology of a disease, the method comprising: injecting the sample into a chromatographic system.
APFFEL further teaches "compounds extracted by the subject methods are metabolites ... As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)" (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
APFFEL teaches injecting a sample into "the apparatus may include analytical separation device such as a liquid chromatograph (LC)" (paragraph 114, lines 4-6) and then moved onto a mass spectrometry system (114, lines 1-4), i.e. flowing the injected sample through the chromatographic system; separating the flowing sample with the chromatographic system; and analyzing the separated sample with a mass spectrometer.
APFFEL is silent on the chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.
VEZZA teaches "Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed" (abstract, lines 1-2) and "Suitable components capable of being produced into the coated article 101 include, but are not limited to ... liquid chromatography components" (paragraph 42, lines 1-27).
VEZZA further teaches "The substrate 103 is any suitable material(s) compatible with the process 100. Suitable metal or metallic materials include, but are not limited to, ferrous-based alloys, non-ferrous-based alloys, nickel-based alloys, stainless steels (martensitic or austenitic ), aluminum alloys, composite metals, or combinations thereof. Suitable nonmetal or non-metallic materials include, but are not limited to, ceramics, glass, ceramic matrix composites, or a combination thereof" (paragraph 44, lines 1-9).
VEZZA teaches "Embodiments of the present disclosure, for example, in comparison to concepts failing to include one or more of the features disclosed herein, increase consistency/repeatability of coating, improve aesthetics, modify microstructure, modify optical properties, modify porosity, modify corrosion resistance, modify gloss, modify surface features, permit more efficient production of coatings, permit coating of a wide range of geometries (for example, narrow channels/tubes, three-dimensionally complex geometries, and/or hidden or non-line-of-site geometries, such as, in needles ... planar and/or non-planar geometry articles, simple non planar and/or planar geometry articles, and combinations thereof), reduce or eliminate defects/microporosity, permit coating of a bulk of articles, are capable or being used in or replacing components that are used in industries traditionally believed to be too sensitive for processes that are not flow-through processes (for example, based upon compositional purity, presents of contaminants, thickness uniformity, and/or amount of gas phase nucleation embedded within), or permit a combination thereof" (paragraph 17).
VEZZA further teaches "The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)" (paragraph 30, lines 1-10), i.e. chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl in the process of APFFEL because VEZZA teaches that such a coating layer can be applied to a liquid chromatography system that is used in APFFEL and such layers improve corrosion resistance.
As for claim 19, APFFEL teaches "liquid chromatography employing a reverse phase stationary column" (paragraph 80, lines 11-12), i.e. wherein the liquid chromatography system comprises a column.
Examiner notes that APFFEL is silent on frits. However, Examiner notes that frits are a necessary component of separation columns and such frits would necessarily have to be present in the column of APFFEL such that wherein the metallic surface comprises column walls and frit surfaces is inherent. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
APFFEL and VEZZA are silent on wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface. However, Examiner notes that the combined process of APFFEL and VEZZA contain the same materials and the same process steps as the claimed process and therefore any property of those materials would remain the same. Thereby, wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface is inherent to the combined process. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL and Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA as applied to claim 1 above, and further in view of Xiao et al. US PGPub2017/0198003 hereinafter XIAO on claims 4, 14 and 18 are withdrawn because Applicant’s arguments were persuasive.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL and Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA as applied to claim 1 above, and further in view of Xiao et al. US PGPub2017/0198003 hereinafter XIAO on claim 5 maintained. The rejection is repeated below for convenience.
As for claim 5, APFFEL and VEZZA are silent on wherein separating the sample comprises using a mixed mode anion exchange chromatographic method.
APFFEL does teach "In certain embodiments, the sample analyzer may be liquid chromatography-mass spectrometry or gas chromatography- mass spectrometry  systems. For example, the apparatus may include analytical separation device such as a liquid chromatograph (LC), including a high performance liquid chromatograph (HPLC)" (paragraph 114, lines 2-7).
XIAO teaches "A mixed-mode liquid chromatography separation protocol (anion exchange/normal phase) was used to separate these glycolipids" (paragraph 153, lines 1-3).
It would have been obvious to one of ordinary skill in the art to have wherein separating the sample comprises using a mixed mode anion exchange chromatographic method as the liquid chromatography of the combined APFFEL and VEZZA because XIAO teaches that such mixed mode anion exchange liquid chromatography can be used to separate out desired materials.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Apffel Jr. US PGPub 2014/0273080 hereinafter APFFEL in view of Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA on claim 20 is withdrawn because Applicant’s arguments are persuasive.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL, Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA and Xiao et al. US PGPub2017/0198003 hereinafter XIAO as applied to claim 1 and 5 above, and further in view of Alonso Sanchez et al. US PGPub 2018/0275151 hereinafter ALONSO on claim 6 maintained. The rejection is repeated below for convenience.
As for claim 6, APFFEL and VEZZA when modified by XAIO as shown above, teach a mixed mode anion exchange chromatographic method. XAIO is silent on the mobile phase.
ALONSO teaches "Preferably ... liquid chromatography coupled to mass spectrometry" (paragraph 72, lines 1-4) and "another particular embodiment, the biological sample is fractionated by liquid chromatography prior to the determination of the level(s) of the metabolic marker(s)" (paragraph 75, lines 1-3).
ALONSO further teaches "mobile phase at a flow rate of 140 μL/min initially consisting of 100% solvent A (0.05% formic acid), with a linear increase of solvent B (acetonitrile containing 0.05% formic acid)" (paragraph 77, lines 8-11) wherein the formic acid is in water, i.e. where a mobile phase of water and acetronitrile each containing formic acid is used within the liquid chromatography.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein using a mixed mode anion exchange chromatographic method comprises using a mobile phase of water and acetonitrile each containing formic acid in the combined process of APFFEL, VEZZA and XAIO because ALONSO teaches that such a mobile phase can be used in liquid chromatography for separation of samples for use in mass spectrometry as required by APFFEL.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL, Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA and Xiao et al. US PGPub2017/0198003 hereinafter XIAO as applied to claim 1 and 5 in view of Grant et al. US PGPub 2008/0128606 hereinafter GRANT on claim 7 maintained. The rejection is repeated below for convenience.
As for claim 7, APFFEL and VEZZA when modified by XAIO as shown above in the rejection of claim 1 and 5, teach a mixed mode anion exchange chromatographic method. XAIO is silent on the column used.
GRANT teaches "Disclosed are methods and systems using liquid chromatography/ tandem mass spectrometry (LC-MS/MS ... MS) for the analysis of endogenous biomarkers" (abstract, lines 1-3).
GRANT further teaches "As used herein, "liquid chromatography" (LC) means a process of selective retardation of one or more components of a fluid solution as the fluid uniformly percolates through a column of a finely divided substance, or through capillary passageways" (paragraph 74, lines 1-5) and further "As used herein, the term "analytical column" refers to a chromatography column having sufficient chromatographic plates to effect a separation of the components of a test sample matrix. Preferably, the components eluted from the analytical column are separated in such a way to allow the presence or amount of an analyte(s) of interest to be determined. In some embodiments, the analytical column comprises particles having an average diameter of about 5 μm. In some embodiments, the analytical column is a functionalized silica or polymer-silica hybrid, or a polymeric particle or monolithic silica stationary phase, such as a phenyl-hexyl functionalized analytical column" (paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the column of GRANT into the process of APFFEL, VEZZA and XAIO such that wherein using a mixed mode anion exchange chromatographic method comprises using a phenyl-hexyl chromatographic column because GRANT teaches that such a column is known to be used in liquid chromatography when used in tandem with mass spectrometry, and useful for such a process.

Response to Arguments
Applicant's arguments filed 8/25/22 with respect to claims 1-3, 4-7 and 9-13 and 15-19 have been fully considered but they are not persuasive.
Applicant’s principal arguments are summarized and addressed below:
(a) Applicant argues that while APFFEL does briefly mention analyzing separated metabolite compositions by liquid chromatography-mass spectrometry (LC-MS) systems, APFFEL is not concerned with any issues relating to methods and systems of metabolite analysis and, in particular, LC-LC-MS chromatography instruments.
Examiner reminds Applicant that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Examiner also notes that APFFEL specifically teaches "chemical analysis is conducted by liquid-chromatography-mass spectrometry" (paragraph 81, lines 12-13).
Merely because APFFEL does not discuss its LC-MS system in detail does not mean its teachings cannot be relevant to the claimed invention or that one of ordinary skill in the art might not think to improve on the liquid chromatography-mass spectrometry process used in APFFEL with the teachings of VEZZA. After all 

(b) Applicant argues that the Office's reason for combining lacks any rational underpinning to support the legal conclusion of obviousness because there is no reason to use any metallic coated surfaces of Vezza as Apffel does not have any problems with fluid-contact surfaces that would impel an instrument modification.
Examiner notes that obviousness does not require that a primary reference have a problem that is solved by the secondary reference. APFFEL does not need to recognize a deficiency for VEZZA to provide motivation or an advantage to render the combination obvious.
Secondly, Examiner notes that the mere fact that there may be an embodiment in which APFFEL has a flow path made of plastic does not mean that there also isn’t an embodiment wherein the flow path made of metal—particularly in view of the fact that VEZZA teaches that such materials were known alternatives for those kinds of apparatuses. 

(c) Applicant further argues that Apffel does not teach or suggest flowing the metabolite composition through a chromatograph system, let alone along a sample flow path. Moreover Apffel fails to teach or suggest separating the flowing sample and analyzing the separated sample with the chromatograph system.

Examiner respectfully reminds Applicant that APFFEL specifically teaches "chemical analysis is conducted by liquid-chromatography-mass spectrometry" (paragraph 81, lines 12-13). Examiner also notes that the limitations listed by the Applicant are inherent to any liquid-chromatography mass spectrometry system. A flow path is broad and easily encompasses the flow path that exists in mass spectrometry and further, the separation of various parts of a sample is how mass spectrometry works--mass is calculated from charged ions that are separated during the process. All these limitations listed by Applicant are inherent and necessary parts of a liquid chromatography mass-spectrometry system. Therefore, while Apffel might be silent on the process in detail, the mere recitation of necessary elements of the process Apffel explicitly teaches is not enough to distinguish the claims over the prior art.

(d) Applicant argues unexpected results.
Examiner appreciates Applicant's discussion and does agree that the examples provided to illustrate that the invention of the specification shows improvement over other various. However, Examiner notes that the claimed invention is far broader than the unexpected results. In particular, the reduction in Fe adducts is ultimately irrelevant as the claims do not require the presence. Examiner also notes that these were only done for specific materials using specific conditions.
The argument for unexpected results is not persuasive as the results are for an invention that is not commensurate in scope with the claims.

Allowable Subject Matter
Claims 4, 8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As persuasively argued in Remarks dated 8/25/22, the prior art on record does not teach nor suggest the limitation of the coating comprising bis (Trichlorosilyl)ethane or bis(trimethoxysilyl) and wherein the coating covers 90% of the surfaces of the sample flow path, when viewed in the context of the overall claim and the independent claims from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717